Action upon a note, of which the following is a copy:
“ New York, June 20, 1852.
Three months after date I promise to pay to the order of W. H. B. Smith, three hundred twenty-four 59-100 dollars, value rec’d.
“David Hubble Hoyt,
“Agent for the Churchman."
The defendant, by answer, denied his liability, and on the trial in the Superior Court of the city of New York, it was proved that the defendant was editor and sole proprietor of a newspaper called the Churchman, and evidence was given tending to prove that he had recognized the words, the Churchman, as a business name by which he was personally bound, and that Hoyt had authority to bind him by that name.
The plaintiff was nonsuited on the ground that, conceding that Hoyt had power to bind the defendant by the name of the Churchman, the note in question did not purport to be the note of the Churchman, but of Hoyt; and that the words, “agent of the Churchman,'’ were mere words of description.
The Court of Appeals affirmed the judgment on the same grounds.
(S. C., 9 N. Y. 571.)